On Petition for Rehearing.
Hottel, C. J.
1. Appellant, in a petition for rehearing, very earnestly insists that this court has erred in its opinion herein. It is first urged that the court erred in holding that no question is presented by appellant’s first assignment of error which challenges “the ruling of the Superior Court of Vanderburgh County” on “the demurrer to the complaint”.
19. *5921. 20. *591It is contended by appellant that the complaint set out in the transcript on file in this court “is the one filed (our italics) in the Warrick Circuit Court with the transcript on change of venue from the Superior Court of Vanderburgh County.” This claim may be correct, but it assumes the fact on which the controversy turns, viz., that such compla/int was filed in the Vanderburgh superior court. The transcript in this court contains a copy of the transcript of the entries and proceedings had in the Superior Court of Vanderburgh County which was filed with the clerk of the court of Warrick County after the venue of the case was changed to the last named county. The certificate of the clerk of the Vanderburgh superior court to the transcript of the proceedings had in that court states that such transcript “is a full, true and complete copy of the entries, orders and proceedings of said court made in said cause as the same appears of record”, (our italics) in his office. This court must treat the record before it as speaking the truth. There is no entry to be found in the transcript showing the filing of the complaint, or showing the *592filing of any complaint in the Vanderburgh superior court, but, on the contrary, the first entry shown in such transcript is that set out in the original opinion. From the transcript of the record as it comes to us this court can not say that the complaint appearing therein was ever filed in the Vanderburgh superior court, nor is there anything in the record from which such complaint can be identified by this court, as the one to which was addressed the demurrer, the ruling on which is here assigned as error. "We therefore feel that the original opinion correctly holds that on account of the state of the record no question is presented by the first assigned error. As supporting this conclusion, see Consolidated Stone Co. v. Staggs (1905), 164 Ind. 331, 73 N. E. 695; Southern R. Co. v. Martin (1903), 160 Ind. 280, 66 N. E. 886; §424 Burns 1914, §413 R. S. 1881. Before an appealing party can obtain a reversal on any ruling of the trial court assigned in this court as error he must bring to the court a record which properly presents such ruling. Dedrick v. Baumgartner (1910), 46 Ind. App. 403, 92 N. E. 663; Marsh v. Bower (1898), 151 Ind. 356, 51 N. E. 480. ¥e might add, however, that a careful examination of the complaint set out in the record convinces us that it states a cause of action under §8029 Burns 1914, Acts 1899 p. 231, §9. It follows therefore that, if we give appellant the benefit of its contention, that such complaint is the one to which the demurrer referred to in its first assignment of error was addressed, such demurrer was properly overruled.
21. Appellant also complains of the disposition of appellant’s instruction No. 12, in that the opinion simply says of said instruction that it is not “subject to the criticism, made against it”. Appellant offers nothing by way of argument or otherwise in favor of its original criticism of this instruction, but now insists that it is open to the objection that it allowed appellee to recover for “loss, if any, of his earning capacity”; that appellee when in*593jured was a minor nineteen years of age and hence was not entitled to recover for earning capacity or wages for the period of his minority. We need not discuss this objection as it was not raised or suggested in appellant’s original brief, and hence has been waived. Raley v. Evansville Gas, etc., Co. (1910), 45 Ind. App. 649, 657, 90 N. E. 783, 91 N. E. 571; Indianapolis, etc., R. Co. v. Branson (1909), 172 Ind. 383, 86 N. E. 834, 88 N. E. 594, 19 Ann. Cas. 925; Marion Trust Co. v. Blish (1908), 170 Ind. 686, 84 N. E. 814, 85 N. E. 344, 18 L. R. A. (N. S.) 347; Indiana Power Co. v. St. Joseph, etc., Power Co. (1902), 159 Ind. 42, 63 N. E. 304, 64 N. E. 468.
Other reasons for rehearing are suggested, but as to them we deem it unneecessary to add to the original opinion.
Petition for rehearing overruled.
Note. — Reported in 105 N. E. 258; 107 N. E. 27. As to employe’s right of action for employer’s violation of statutory duty as to guards about machinery, see 9 L. R. A. (N. S.) 381. As to whether master’s duty to guard machinery is a delegable one, see 54 L. R. A. 71; 17 L. R. A. (N. S.) 568. As to the duty of a master as to machinery and appliances generally, see 33 L. Ed. U. S. 656; 37 L. Ed. U. S. 728 ; 38 L. Ed. U. S. 597; 40 L. Ed. U. S. 767. As to whether servant may assume the risk of dangers created by master’s negligence, see 4 L. R. A. (N. S.) 848 ; 28 L. R. A. (N. S.) 1215. As to servant’s assumption of risk of master’s breach of statutory duty, see 6 E. R. A. (N. S.) 981; 19 L. R. A. (N. S.) 640; 22 L. R. A. (N. S.) 634; 33 L. R. A. (N. S.) 646 ; 42 L. R. A. (N. S.) 1229; 4 Ann. Cas. 599; 13 Ann. Oas. 36; Ann. Cas. 1913 C 210. As to what is excessive verdict in action for personal injuries not resulting in death, see 16 Ann. Cas. 8; Ann. Cas. 1913 A 1361.